EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samar Shah on July 28, 2021.
The application has been amended as follows: 

1. (Currently Amended) A sleep aid apparatus comprising: 					a central support element; 
a first shoulder support element extending beyond the central support element; 
a first mid-torso support element extending beyond the central support element, 
wherein, the first shoulder support element and the first mid-torso support elements are spaced apart from each other creating an opening, between the first shoulder support element and the first mid-torso support element, wherein the opening is sized and shaped for allowing a user's arm to be positioned in the opening while using the apparatus, 
a second shoulder support element extending from the central support element in an opposite but substantially parallel direction from the first shoulder support element, and 
a second mid-torso support element extending from the central support element in an opposite but substantially parallel direction from the first mid- torso support element, 
wherein the second shoulder support element and the second mid-torso support elements are spaced apart from each other creating a second opening, between the second shoulder support element and the second mid-torso support element, through which a user may slide his or her second arm while using the apparatus,
wherein the first shoulder support element extends further from the central support element than the first mid-torso support element, and the second shoulder support element extends further from the central support element than the second mid-torso element,
 wherein the central support element, the first shoulder support element, , the second shoulder support element, and the second mid-torso support element are formed from a foam block cut into a curved shape having a concave front surface and a convex back surface, 
wherein the concave front surface is configured to fit against a user's torso, and 
wherein the convex back surface is configured to be oriented away from the user's torso.  
2. (Canceled)  
3. (Canceled) 
4. (Canceled) 
5. (Previously Presented) The apparatus of claim 1, wherein the first shoulder support element is configured to extend from a user's mid-clavicular line to the lateral borders of the user's shoulders.  
6. (Currently Amended) The apparatus of claim [[2]] 1, wherein the first shoulder support element and the second shoulder support element are configured to extend from a user's mid-clavicular line to the lateral borders of the user's shoulders.  
1, wherein the first shoulder support element and the second shoulder support element are configured to extend from a user's mid- clavicular line to the lateral borders of the user's shoulders.  
8. (Canceled)  
9. (Canceled) 
10. (Original) The apparatus of claim 1, wherein the first shoulder support element is narrower than the first mid-torso support element.  
11. (Currently Amended) The apparatus of claim [[4]] 1, wherein the first shoulder support element is narrower than the first mid-torso support element, and the second shoulder support element is narrower than the second mid-torso support element.  
12-13. (Cancelled)  
14. (Currently Amended) A method for sleeping in a side-sleeping position with a sleep aid apparatus, the method comprising: 
placing the sleep aid apparatus against one's upper body, the sleep aid apparatus comprising a central support element, a first shoulder support element extending beyond the central support element, a second shoulder support element extending from the central support element in an opposite but substantially parallel direction from the first shoulder support element, and a second mid-torso support element extending from the central support element in an opposite but substantially parallel direction from the first mid-torso support element, wherein the second shoulder support element and the second mid-torso support elements are spaced apart from each other creating a second opening, between the second shoulder support element and the second mid-torso support element, through which a user may slide his or her second arm while using the apparatus, wherein the first shoulder support element extends further from the central support element than the first mid-torso support, and the second shoulder support element extends further from the central support element than the second mid-torso support element, wherein the central support element, the first shoulder support element, , the second shoulder support element, and the second mid-torso support element are formed from a foam block cut into a curved shape having a concave front surface and a convex back surface, wherein th
placing an arm through the first opening; and 
laying down in a side sleeping position.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 			Mettler in view of Fiore, as discussed in the Office action mailed March 30, 2021, does not anticipate nor make obvious, “wherein the central support element, the first shoulder support element, the first mid-torso support element, the second shoulder support element, and the second mid-torso support element are formed from a foam block cut into a curved shape having a concave front surface and a convex back surface” as in claims 1 and 14. Furthermore, U.S. Design Patent No. D471,050 to Haubner does not anticipate nor make .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 14, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/29/2021